DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               ANTHONY TURNER and SUSAN TURNER,
                          Appellants,

                                     v.

           COUNTRYWIDE HOME LOANS SERVICING, LP.,
                         Appellee.

                               No. 4D14-535

                           [December 7, 2017]

   Appeal from the Circuit Court for the Fifteenth Judicial Circuit; Howard
H. Harrison, Judge; L.T. Case No. 502007CA021156XXXXMBAW.

  Thomas P. Murphy of T.P. Murphy’s Law, P.A., Miami, for appellant
Susan Turner.

  Mary J. Walter of Leibler Gonzalez & Portuondo, Miami, for appellee
Bank of America, N.A.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE, and SINGHAL, RAAG, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.